1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).

4.	Claims 3-5 are objected to because of the following informalities:
	In claims 3-5, there is no antecedent basis for “the density of NV spin centers”;
	In claim 14, there is no antecedent basis for “the resulting electromagnetic response;
In claim 18, last line, the phrase “spin sensors” should be ---spin centers---.

Appropriate correction is required.

5.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, a method and an apparatus for measuring a direct current (DC) magnetic field using a plurality of spins centers in an ensemble of spin centers, the method includes the steps of driving, with a first source of electromagnetic radiation, a spin bath associated with the ensemble of spin centers to decouple the spin bath from the ensemble of spin centers, wherein the first source of electromagnetic radiation is at a resonance frequency of the spin bath; performing, with a second source of electromagnetic radiation, double quantum (DQ) coherence magnetometry on the ensemble of spin centers; observing, using at least one electromagnetic radiation collection device, an electromagnetic response of at least one of the plurality of spin centers in the ensemble of spin centers, wherein the electromagnetic response of the at least one of the plurality of spin centers is responsive to the DC . 

6.	This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Yacobi et al. (2017/0038411) discloses sub-nanometer magnetic resonance imaging.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858